                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WENDY BROOKS,                               )
                                             )
                       Plaintiff,            )
                                             )
 vs.                                         )   Case No. 3:19-CV-00014-NJR-MAB
                                             )
 FEDEX SUPPLY CHAIN, INC., and               )
 THEODORE SINGLETON,                         )
                                             )
                       Defendants.           )

                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Dismiss filed by Defendant FedEx

Supply Chain, Inc. (“FedEx”) (Doc. 8). For the reasons set forth below, the motion is

granted in part and denied in part.

                        FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Wendy Brooks alleges she experienced sexual harassment from male co-

workers and supervisors on a continuous basis while employed at FedEx in

Edwardsville, Illinois (Doc. 1, Ex. 1, p. 1). She alleges that Theodore Singleton, a co-

worker and supervisor, subjected her to unwelcome sexually suggestive remarks,

gestures, and physical contact (Id. at p. 13). Brooks reported the harassment to her

managers, and she filed a complaint with the Illinois Department of Human Rights

(“IDHR”) and the United States Equal Employment Opportunity Commission (“EEOC”)

(Id. at pp. 2, 13-20). Brooks alleges that FedEx terminated her, in retaliation for the

complaints (Id. at pp. 14, 19).

       Brooks attached an exhibit to her Complaint, titled “State of Illinois Department

                                      Page 1 of 13
of Human Rights Investigation Report” (“the Report”) (Id. at pp. 28-33). In the Report,

Brooks complained that Singleton sexually harassed her from January 2016 through July

2017 (Id. at p. 29). When Brooks would bend over to clean, Singleton would walk by her

and comment, “Oh, don’t be bending over like that” (Id.). She normally told him to “[g]et

a life” (Id.). This happened about twice a week from the beginning of 2016 until April

2017 (Id.). On one occasion in December 2016, Brooks was trying to walk out a door as

Singleton was walking in (Id.). Singleton “squeezed by her, with the front of his full body

against the front of her body,” and his body touched her breasts (Id.). Brooks asked, “Is

that really necessary?” and Singleton just laughed (Id.). In February 2017, Brooks was

bent over to fill a mop bucket, and Singleton walked by her and slapped her on her

buttocks (Id.). Brooks slapped Singleton on the chest and told him never to touch her

again (Id.). In April 2017, Singleton pointed at Brooks while thrusting his pelvis towards

her, as Brooks drove by in a golf cart (Id.). Two other co-workers witnessed the

harassment, and one of them reported it to management (Id.). Brooks also talked to

management about the incident (Id.).

       Brooks was moved to another location in May 2017, where she was isolated from

Singleton (Id. at p. 30). In July 2017, Brooks was moved back to her previous location and

had to interact with Singleton again (Id.). That same month, Brooks was showing a new

male co-worker around the facility, and Singleton walked up to Brooks and asked, “Are

you going to find a place to fuck him?” (Id.). Both Brooks and her new co-worker reported

Singleton’s comment to management (Id.). This was the last incident of harassment (Id.).

       The Report includes Singleton’s response to Brooks’s allegations (Id. at p. 30).



                                       Page 2 of 13
According to Singleton, he and Brooks were friends at work, and they often talked about

work and personal issues (Id.). They would sometimes hug as friends, but never in an

inappropriate manner (Id.). Singleton stated that in 2015 or 2016, Brooks sent him a nude

picture that he did not ask for (Id.). Singleton denied commenting about Brooks in a bent-

over position, purposely touching her breasts with his body, slapping her buttocks, or

asking if she was trying to find a place to have sex with another male co-worker (Id. at

pp. 30-31). Singleton admitted he saw Brooks drive by in a golf cart and lifted his pant

leg to mimic the way she was sitting, but denied thrusting his pelvis towards her (Id. at

p. 31). Singleton believes the other co-worker who complained about the incident was

Singleton’s former fiancé who also worked at FedEx and was “a very jealous person” (Id.

at pp. 30-31).

       Brooks received a Right-to-Sue Letter from the EEOC on August 13, 2018 (Id. at

p. 21) and commenced this action on November 7, 2018, in the Circuit Court of the Third

Judicial Circuit in Madison County, Illinois (See Doc. 1, Ex. 1). Brooks alleges four counts

against FedEx under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e, et seq (“Title VII”):

hostile work environment sexual harassment (Count I); retaliation for reporting hostile

work environment sexual harassment (Count II); gender discrimination (Count III); and

retaliation for reporting gender discrimination (Count IV) (Id. at pp. 1-6). Brooks alleges

three counts against Singleton: hostile work environment sexual harassment, in violation

of the Illinois Human Rights Act, 775 ILCS 5/1-101, et. seq (“IHRA”) (Count V); retaliation

for reporting hostile work environment sexual harassment, in violation of the IHRA

(Count VI); and intentional infliction of emotional distress (Id. at pp. 7-11). She seeks



                                        Page 3 of 13
reasonable attorney’s fees, costs, and compensatory and punitive damages (Id. at pp. 1-

11).

       On January 4, 2019, Defendants removed the case to this Court (Doc. 1). The Court

has federal question jurisdiction over the federal claims pursuant to 28 U.S.C. § 1331, and

supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367. On

January 11, 2019, FedEx filed a motion to dismiss, arguing the Complaint fails to state a

claim under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) (Doc. 8). Brooks timely

opposed the motion (Doc. 20).

                                         DISCUSSION

       The purpose of a Rule 12(b)(6) motion is to decide the adequacy of the complaint,

not to determine the merits of the case or decide whether a plaintiff will ultimately

prevail. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). Claims filed within

the federal courts are governed by the Federal Rule of Civil Procedure 8(a)(2) which

requires only “a short and plaint statement of the claim showing that the pleader is

entitled to relief.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). For a claim to

survive a Rule 12(b)(6) motion to dismiss, the claim must sufficiently “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged” Id. A

plaintiff need not plead detailed factual allegations, but must provide “more than labels

and conclusions, and a formulaic recitation of the elements.” Bell Atlantic Corp v. Twombly,

550 U.S. 544, 570 (2007). “A plaintiff still must provide only enough detail to give the



                                        Page 4 of 13
defendant fair notice of what the claim is and the grounds upon which it rests, and,

through his allegations, show that it is plausible, rather than merely speculative, that he

is entitled to relief.” Lang v. TCF Nat. Bank, 249 F. App’x 464, 466 (7th Cir. 2007) (citing

Bell Atlantic, 550 U.S. 544, 555 (2007)). For purposes of a motion to dismiss under Rule

12(b)(6), the Court must accept all well-pleaded facts as true and draw all possible

inferences in favor of the plaintiff. McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873,

879 (7th Cir. 2012). At the Rule 12(b)(6) stage, a district court may consider exhibits

attached to the complaint. Thompson v. Ill. Dept. of Prof’l Reg., 300 F.3d 750, 753 (7th Cir.

2002).

         I.    Hostile Work Environment Sexual Harassment

         Count I of the Complaint alleges sexual harassment in the form of a hostile work

environment against FedEx. The claim proceeds under Title VII, which prohibits

discrimination “against any individual with respect to his compensation, terms,

conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, or national origin.” 42 U.S.C. § 2000e-2(a)(1). Sexual harassment is a form of

discrimination that Title VII prohibits. Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65-66

(1986). There are two types of sexual harassment: (1) “hostile work environment sexual

harassment,” where the harassment creates a work environment that is hostile or abusive

to the plaintiff, Boumehdi v. Plastag Holdings, LLC, 489 F.3d 781, 788 (7th Cir. 2007); and

(2) “quid pro quo sexual harassment,” where “submission to sexual demands is made a

condition of tangible employment benefits,” Dockter v. Rudolf Wolff Futures, Inc., 913 F.2d

456, 461 (7th Cir. 1990).



                                       Page 5 of 13
       To state a claim for hostile work environment sexual harassment, a plaintiff must

allege: “(1) she was subjected to unwelcome harassment; (2) the harassment was based

on her sex; (3) the harassment was sufficiently severe or pervasive so as to alter the

condition of her employment and create a hostile or abusive atmosphere; and (4) there is

a basis for employer liability.” Boumehdi, 489 F.3d at 788 (internal citations omitted).

       FedEx argues Brooks’s Complaint only contains boilerplate labels and legal

conclusions and fails to set forth the minimal factual allegations necessary to state a

plausible claim. FedEx asserts the Complaint fails to articulate who harassed Brooks,

when the harassment occurred, or the nature of the harassment.

       FedEx apparently does not consider the facts set forth in the IDHR Investigation

Report attached to the Complaint. Because the report was filed with the Complaint as an

exhibit, it can be considered at the Rule 12(b)(6) stage. Northern Indiana Gun & Outdoors

Shows, Inc. v. City of South Bend, 163 F.3d 449, 452 (7th Cir. 1998); see Pilla v. Delaware River

Port Authority, No. CIV. A. 98-5723, 1999 WL 345918, at *1 n.1 (E.D. Penn. May 7, 1999)

(considering additional facts in an EEOC document attached to the complaint when

ruling on a 12(b)(6) motion to dismiss). Moreover, if the Court were to reach the opposite

conclusion and grant FedEx’s motion to dismiss, Brooks would be granted leave to file

an Amended Complaint to correct any insufficiencies. For purposes of economy and

efficiency, the Report will be considered as part of the pleading.

       According to the allegations in the IDHR Investigation Report, from January 2016

through July 2017, Singleton made sexual comments about Brooks bending over to

perform work duties about twice a week; rubbed his body against her breasts while



                                         Page 6 of 13
walking through a door; slapped her buttocks; pointed at her while thrusting his pelvis;

and asked whether her and another male co-worker were trying to find a place to have

sex. Brooks alleges she reported the harassment to management on multiple occasions. 1

       These factual allegations clearly satisfy the pleading standards for the first two

elements of a hostile work environment sexual harassment claim, i.e., that Brooks was

“subjected to unwelcome sexual harassment in the form of sexual advances, requests for

sexual favors or other verbal or physical conduct of a sexual nature.” Rennie v. Dalton,

3 F.3d 1100, 1107 (7th Cir. 1993).

       Brooks also sufficiently alleges conduct that is “sufficiently severe or pervasive”

as to create an abusive or hostile work environment. Harris v. Forklift Systems, Inc., 510

U.S. 17, 21 (1993). An environment is “hostile” or “abusive” when it is both objectively

and subjectively offensive. Boumehdi, 489 F.3d at 788. Brooks complained about

Singleton’s conduct to managers, which demonstrates she was subjectively offended by

his actions. See Id. (where the plaintiff’s numerous complaints provided sufficient

evidence she was subjectively offended by the alleged harassment). Brooks also alleges

conduct that is objectively offensive. When determining whether harassment is

objectively offensive, the Court must consider the totality of the circumstances, including

“the frequency of the discriminatory conduct; its severity; whether it is physically




1
 The Court recognizes that the IDHR Report also contains Singleton’s response, in which he
denies sexually harassing Brooks. But Singleton’s statements do not preempt Brooks’s allegations,
because the Report does not form the basis of her claim. See Northern Indiana Gun & Outdoors
Shows, Inc., 163 F.3d at 456 (“In addition to comparing the statements in attached exhibits to a
plaintiff’s allegations, courts should also consider the type of document in which the statement is
being made and for what purpose the document is being offered . . . [I]t would be unwise to
accept [] unilateral statements as explaining the entire story at this early point in the litigation”).
                                           Page 7 of 13
threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Harris, 510 U.S. at 23.

       Brooks alleges instances of uninvited physical contact, where Singleton touched

her breasts and buttocks. She also alleges obscene gestures and comments, such as

Singleton thrusting his pelvis towards her in a sexual manner and asking her whether

she was going to “find a place to fuck” another co-worker. She also states the harassment

occurred about twice each work from January 2016 to July 2017.

       It is impossible to determine the context and exact nature of the alleged

harassment from the pleadings. At a later stage of the litigation, Singleton’s actions may

be proven (if at all) to amount to unactionable behavior that is not “objectively offensive.”

On the other hand, his conduct may be proven to be the type that Title VII prohibits.

Regardless, a motion to dismiss does not test whether a plaintiff will ultimately prevail—

it merely tests the sufficiency of the complaint. At this juncture, Brooks has met her

burden of plausibly alleging conduct that is sufficiently “severe or pervasive” to create a

hostile or abusive work environment. See Cotton v. South Suburban Hosp., No. 02 C 6000,

2002 WL 31572116 (N.D. Ill. Nov. 19, 2002) (denying a motion to dismiss a Title VII claim

because, at that stage, the Court could not determine “the extent of the harassment”);

Szany v. Garcia, No. 2:17 CV 74, 2018 WL 656360 (N.D. Ind. Jan. 30, 2018) (stating,

“Although plaintiff may not ultimately prevail on her hostile work environment claim in

the later stages of litigation, that is not the question the court faces at this time”).

       Notably, Brooks alleges she was subjected to sexual harassment by “supervisors”

and “co-workers,” but she does not allege any factual allegations against anyone but



                                         Page 8 of 13
Singleton. Thus, Brooks’s hostile environment sexual harassment claim may only proceed

to the extent it is based on Singleton’s conduct.

       Finally, to state a claim for hostile work environment sexual harassment, Brooks

also must allege a basis for employer liability. An employer’s liability “depends upon

whether the harasser is the victim’s supervisor or merely a co-employee.” Parkins v. Civil

Constructors of Ill., Inc., 163 F.3d 1027, 1032 (7th Cir. 1998). When a supervisor is the

harasser, the employer is generally vicariously liable for the hostile environment. Id.

“Because employers do not entrust mere co-employees with any significant authority

with which they might harass a victim, employers are liable for a co-employee’s

harassment only when they have been negligent either in discovering or remedying the

harassment.” Id. (internal quotations and citations omitted).

       Brooks refers to Singleton as both a co-worker and a supervisor. Despite this

ambiguity, Brooks has alleged employer liability under either situation. If Singleton was

Brooks’s supervisor, FedEx may be vicariously liable for the harassment. Alternatively, if

Singleton was her co-worker, FedEx may be liable for negligently failing to remedy the

problem. Brooks alleges she and other co-workers reported Singleton’s behavior, yet the

harassment continued. This implies FedEx knew of and ignored the sexual harassment.

Accordingly, Brooks sufficiently alleges a basis for employer liability regardless of

whether Singleton was a supervisor or a co-worker. See Cortes-Devito v. Vill. of Stone Park,

390 F. Supp. 2d 706, 712-13 (N.D. Ill. May 31, 2005) (finding a plaintiff alleged employer

liability because she “implied that her employer knew of and ignored the harassment”).

FedEx’s motion to dismiss is denied as to Count I.



                                       Page 9 of 13
       II.    Gender Discrimination

       Count III of the Complaint alleges gender discrimination against FedEx, in

violation of Title VII. FedEx contends Brooks must allege the prima facie elements of a

gender discrimination claim to survive a motion to dismiss, namely, that: “(1) she is a

member of a protected class; (2) she was meeting her employer’s legitimate performance

expectation; (3) she suffered an adverse employment action; and (4) she was treated less

favorably than similarly-situated individuals who are not members of her protected

class.” Compton v. Lowe’s Cos., Inc., No. 08-cv-809-JPG, 2010 WL 2803983, at *2 (S.D. Ill.

July 15, 2010) (citing Barricks v. Eli Lily & Co., 481 F.3d 556, 559 (7th Cir. 2007)).

       In order to adequately plead a claim of gender discrimination, a plaintiff is

required to allege much less than what is required to establish a prima facie case. Id. The

Seventh Circuit has explained, “[A] plaintiff alleging employment discrimination under

Title VII may allege these claims quite generally.” Tamayo v. Blagojevich, 526 F.3d 1074,

1081 (7th Cir. 2008). To state a claim for gender discrimination under Title VII, a plaintiff

only needs to allege “that the employer instituted a (specified) adverse employment

action against the plaintiff on the basis of her sex.” Luevano v. Wal-Mart Stores, Inc., 722

F.3d 1014, 1028 (7th Cir. 2013).

       But under either standard, Brooks fails to allege a gender discrimination claim.

She appears to allege gender discrimination based on sexual harassment. To this extent,

Counts I and II are duplicative because sexual harassment is a form of gender

discrimination. See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 65-66 (1986) (recognizing

sexual harassment as a form of gender discrimination); Brownlee v. Catholic Charities of the



                                         Page 10 of 13
Archdiocese of Chicago, Case No. 16-cv-00665, 2017 WL 770997, at *3 (N.D. Ill. Feb. 28, 2017)

(striking the plaintiff’s constructive discharge and sex discrimination claims as

duplicative of her sexual harassment claim); Bermudez v. City of New York, 783 F. Supp. 2d

560, 590 (S.D. N.Y. Mar. 25, 2011) (dismissing gender discrimination claim as duplicative

of sexual harassment and hostile work environment claim in action under 42 U.S.C.

§ 1983); Cockrell v. Greene County Hosp. Bd., 7:17-cv-00333-LSC, 2018 WL 1627811, at *6

(N.D. Ala. Apr. 4, 2018) (explaining that claims for gender discrimination and sexual

harassment under Title VII are duplicative). If Brooks purports to allege a separate basis

for gender discrimination, her Complaint fails to state a claim. The Complaint does not

identify any discriminatory action other than sexual harassment and only alleges

barebone legal conclusions of gender discrimination. Accordingly Count III is dismissed

without prejudice for failure to state a claim.

       III.   Retaliation

       Counts II and IV of the Complaint allege FedEx retaliated against Brooks for

reporting sexual harassment and for reporting gender discrimination. Title VII prohibits

an employer from discriminating against an employee “because he has opposed any

practice made an unlawful employment practice by [Title VII].” 42 U.S.C. § 2000e-3. “To

state a claim for retaliation under Title VII, a plaintiff must allege that “[s]he engaged in

statutorily protected activity and suffered an adverse action as a result of that activity.”

Alamo v. Bliss, 864 F.3d 541, 555 (7th Cir. 2017) (international quotations omitted).

       FedEx argues Brooks fails to state a claim because she “provides no detail

regarding the type of discriminatory conduct she reported, how she reported the conduct,



                                       Page 11 of 13
to whom she reported the conduct, when she reported the conduct, or when she allegedly

was retaliated against for reporting the conduct.” FedEx also faults Brooks for not

identifying the adverse action taken against her. Again, FedEx does not consider any of

the allegations in the IDHR Report. When incorporating those factual allegations into the

Complaint, Brooks states a retaliation claim for reporting sexual harassment.

       Brooks alleges she engaged in statutorily protected activities by internally

reporting gender discrimination and sexual harassment to FedEx and filing a formal

EEOC charge for the same. Filing an EEOC charge is “the most obvious form of statutorily

protected activity,” Silverman v. Bd. of Educ. of City of Chicago, 637 F.3d 729, 740 (7th Cir.

2011) (overruled on other grounds by Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th

Cir. 2016), and the Seventh Circuit also recognizes internal reporting as a statutorily

protected activity, see Rizzo v. Sheahan, 266 F.3d 705, 715 (7th Cir. 2001). Brooks further

alleges that FedEx fired her because she reported the discrimination and sexual

harassment. Accordingly, she has stated a claim for retaliation under Title VII.

       But Brooks alleges two counts of retaliation; one for reporting sexual harassment

and one for reporting gender discrimination. As already explained, sexual harassment is

a form of gender discrimination, and the Complaint does not allege Brooks experienced

any type of gender discrimination other than sexual harassment. Thus, to the extent

Brooks alleges she was retaliated against for reporting gender discrimination based on

sexual harassment, Count IV is duplicative of Count II. To the extent Brooks attempts to

allege she was retaliated against for reporting another form of gender discrimination,

Count IV fails to state a claim. Accordingly, Count IV is dismissed without prejudice.



                                       Page 12 of 13
       IV.    Punitive Damages

       Brooks seeks punitive damages against FedEx for knowing about the sexual

harassment and retaliatory discharge, yet approving or ratifying the unlawful actions. A

plaintiff may recover punitive damages under Title VII if he or she “demonstrates that

the [defendant] engaged in a discriminatory practice or discriminatory practices with

malice or with reckless indifference to the federally protected rights of an aggrieved

individual.” 42 U.S.C. § 1981a(b)(1).

       FedEx argues Brooks’s claim for punitive damages should be dismissed because

she fails to allege any facts sufficient to state an entitlement to punitive damages under

any counts. But Brooks states she complained about Singleton’s conduct internally to

FedEx, yet the conduct continued. At this point, it is too premature to tell whether Brooks

can demonstrate FedEx acted with malice or reckless indifference to her rights. But she

has at least stated a claim for punitive damages. FedEx’s motion to dismiss is denied as

to Brooks’s claims of punitive damages.

                                        CONCLUSION

       For these reasons, the Motion to Dismiss filed by Defendant FedEx Supply Chain,

Inc. (Doc. 8), is granted in part and denied in part. The motion is denied as to Counts I

and II, and the claims of punitive damages. The motion is granted as to Counts III and

IV. Counts III and IV are dismissed without prejudice for failure to state a claim.

       IT IS SO ORDERED.

       DATED: April 18, 2019

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge

                                        Page 13 of 13
